EXHIBIT 10.1

 

AMERICAN STATES WATER COMPANY

2016 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

THE PLAN

1

 

 

 

1.1

Purpose

1

 

 

 

1.2

Administration and Authorization; Power and Procedure

1

 

 

 

1.3

Participation

3

 

 

 

1.4

Shares Available for Awards; Share Limits

3

 

 

 

1.5

Grant of Awards

4

 

 

 

1.6

Award Period

4

 

 

 

1.7

Limitations on Exercise and Vesting of Awards

5

 

 

 

1.8

No Transferability; Limited Exception to Transfer Restrictions

5

 

 

 

2.

OPTIONS

6

 

 

 

2.1

Grants

6

 

 

 

2.2

Option Price

6

 

 

 

2.3

Limitations on Grant and Terms of Incentive Stock Options

7

 

 

 

2.4

Limits on 10% Holders

7

 

 

 

3.

RESTRICTED STOCK AWARDS

7

 

 

 

3.1

Grants

7

 

 

 

3.2

Restrictions

8

 

 

 

3.3

Return to the Corporation

8

 

 

 

4.

STOCK UNIT AWARDS

8

 

 

 

4.1

Grants

8

 

 

 

4.2

Payouts

9

 

 

 

4.3

Non-Transferability

9

 

 

 

4.4

Dividend Equivalent Rights

9

 

 

 

4.5

Cancellation of Restricted Stock Units

9

 

 

 

4A.

PERFORMANCE AWARDS

10

 

 

 

4A.1

Generally

10

 

 

 

4A.2

Earning of Performance Awards

10

 

 

 

4A.3

Performance Criteria

10

 

i

--------------------------------------------------------------------------------


 

4A.4

Performance Awards and Code Section 162(m)

12

 

 

 

4A.5

Payment of Awards

13

 

 

 

4A.6

Newly Eligible Participants

13

 

 

 

4A.7

Dividend Equivalent Rights

13

 

 

 

5.

OTHER PROVISIONS

13

 

 

 

5.1

Rights of Eligible Employees, Participants and Beneficiaries

13

 

 

 

5.2

Adjustments; Acceleration

14

 

 

 

5.3

Effect of Termination of Service on Awards

16

 

 

 

5.4

Compliance with Laws

18

 

 

 

5.5

Tax Matters

18

 

 

 

5.6

Plan Amendment, Termination and Suspension

19

 

 

 

5.7

Privileges of Stock Ownership

20

 

 

 

5.8

Effective Date of the Plan

20

 

 

 

5.9

Term of the Plan

20

 

 

 

5.10

Governing Law/Construction/Severability

20

 

 

 

5.11

Captions

21

 

 

 

5.12

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation

21

 

 

 

5.13

Non-Exclusivity of Plan

21

 

 

 

5.14

No Corporate Action Restriction

21

 

 

 

5.15

Other Company Benefit and Compensation Program

22

 

 

 

5.16

Recoupment

22

 

 

 

6.

DEFINITIONS

22

 

 

 

6.1

Definitions

22

 

ii

--------------------------------------------------------------------------------


 

AMERICAN STATES WATER COMPANY

 

2016 STOCK INCENTIVE PLAN

 

1.            THE PLAN

 

1.1                            Purpose.

 

The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of Awards to attract, motivate, retain and
reward key employees, including officers, whether or not directors, of the
Company with awards and incentives for high levels of individual performance and
improved financial performance of the Company.  Capitalized terms are defined in
Article 6.

 

1.2                            Administration and Authorization; Power and
Procedure.

 

(a)                               Committee.  This Plan shall be administered by
and all Awards to Eligible Employees shall be authorized by the Committee. 
Action of the Committee with respect to the administration of this Plan shall be
taken pursuant to a majority vote or by written consent of its members.  With
respect to Awards intended to satisfy the requirements of performance-based
compensation under Section 162(m) of the Code, this Plan shall be administered
by a committee consisting solely of two or more outside directors (as this
requirement is applied under Section 162(m) of the Code); provided, however,
that the failure to satisfy such requirement shall not affect the validity of
the action of any committee otherwise duly authorized and acting in the matter. 
Award grants, and transactions in or involving Awards, intended to be exempt
under Rule 16b-3 must be duly and timely authorized by the Board or a committee
consisting solely of two or more non-employee directors (as this requirement is
applied under Rule 16b-3).  To the extent required by any applicable listing
agency, this Plan shall be administered by a committee composed entirely of
independent directors (within the meaning of the applicable listing agency).

 

(b)                              Plan Awards; Interpretation; Powers of
Committee.  Subject to the express provisions of this Plan, the Committee shall
have the authority:

 

(i)                                  to determine eligibility and, from among
those persons determined to be eligible, the particular Eligible Employees who
will receive an Award;

 

(ii)                              to grant Awards to Eligible Employees,
determine the price at which securities will be offered or awarded and the
number of securities to be offered or awarded to any of such persons, and
determine the other specific terms and conditions of such Awards consistent with
the express limits of this Plan, and establish the installments (if any) in
which such Awards shall become exercisable or shall vest (which may include,
without limitation, performance and/or time-based schedules), or determine that
no delayed exercisability or vesting is required, and establish the events of
termination or reversion of such Awards;

 

1

--------------------------------------------------------------------------------


 

(iii)                          to approve the forms of Award Agreements (which
need not be identical either as to type of Award or among Participants);

 

(iv)                          to construe and interpret this Plan and any
agreements defining the rights and obligations of the Company and Participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the Awards granted under this Plan;

 

(v)                              to cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding Awards held by Eligible Employees, subject to any required consent
under Section 5.6;

 

(vi)                          to accelerate or extend the vesting or
exercisability or extend the term of any or all such outstanding Awards (in the
case of Options, within the original term of such Awards under Section 1.6),
subject to Section 5.3;

 

(vii)                      to adjust the number of shares of Common Stock
subject to any Award, adjust the price of any or all outstanding Awards or
otherwise previously imposed terms and conditions, in such circumstances as the
Committee may deem appropriate, in each case subject to Sections 1.4 and 5.6,
and provided that in no case (except due to an adjustment contemplated by
Section 5.2 or any repricing that may be approved by shareholders) shall such an
adjustment constitute a repricing (by amendment, substitution, cancellation and
regrant, exchange or other means) of the per share exercise or base price of any
Option;

 

(viii)                  to determine the date of grant of an Award, which may be
a designated date after but not before the date of the Committee’s action
(unless otherwise designated by the Committee, the date of grant of an Award
shall be the date upon which the Committee took the action granting the Award);

 

(ix)                          to determine whether, and the extent to which,
adjustments are required pursuant to Section 5.2 hereof and authorize the
termination, conversion, substitution or succession of Awards upon the
occurrence of an event of the type described in Section 5.2;

 

(x)                              to determine the Fair Market Value of the
Common Stock of Awards under this Plan from time to time and/or the manner in
which such value will be determined; and

 

(xi)                          to make all other determinations and take such
other action as contemplated by this Plan or as may be necessary or advisable
for the administration of this Plan and the effectuation of its purposes.

 

2

--------------------------------------------------------------------------------


 

(c)                               Binding Determinations/Liability Limitation. 
Any action taken by, or inaction of, the Corporation, any Subsidiary, the Board
or the Committee relating or pursuant to this Plan and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons. 
Neither the Board nor any Committee, nor any member thereof or person acting at
the direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

 

(d)                             Reliance on Experts.  In making any
determination or in taking or not taking any action under this Plan, the
Committee or the Board, as the case may be, may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation.  No director, officer or agent of the Company shall be liable for
any such action or determination taken or made or omitted in good faith.

 

(e)                               Delegation.  The Committee may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or to third parties.

 

1.3                            Participation.

 

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Employees.  An Eligible Employee who has been granted
an Award may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine.

 

1.4                            Shares Available for Awards; Share Limits.

 

(a)                               Shares Available.  Subject to the provisions
of Section 5.2, the capital stock that may be delivered under this Plan shall be
shares of the Corporation’s authorized but unissued Common Stock.  The shares
may be delivered for any lawful consideration.

 

(b)                              Share Limits.  The maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted to Eligible
Employees under this Plan (the “Share Limit”) is equal to the sum of the
following:  (i) 1,500,000 shares of Common Stock, plus (ii) the number of shares
of Common Stock reserved for purposes of the Corporation’s 2008 Stock Incentive
Plan (the “2008 Plan”) on August 15, 2016 that are in excess of the number of
shares of Common Stock then subject to outstanding awards grants under the 2008
Plan reduced by the number of shares that at any time after August 15, 2016 are
withheld to satisfy tax withholding obligations under the 2008 Plan and the
number of shares that at any time after August 15, 2016 are subject to or
underlie awards that expire or for any reason are cancelled, terminated, or
forfeited, or fail to vest or for any other reason are not paid or delivered
under the 2008 Plan.  Shares issued in respect of

 

3

--------------------------------------------------------------------------------


 

any “Full-Value Award” granted under this Plan shall be counted against the
foregoing Share Limit as 2.45 shares for every one share actually issued in
connection with such Award.  (For example, if an Award of 100 Restricted Stock
shares is granted under this Plan, 245 shares shall be charged against the Share
Limit in connection with that Award.)  For this purpose, a “Full-Value Award”
means any Award under this Plan that is not an Option.  The following limits
also apply with respect to Awards granted under this Plan:

 

(i)                                  The maximum number of shares of Common
Stock that may be delivered pursuant to Options qualified as Incentive Stock
Options granted under this Plan is 187,500 shares.

 

(ii)                              The maximum number of shares of Common Stock
subject to those Options that are granted during any calendar year to any
individual under this Plan is 150,000 shares.

 

(c)                               Share Reservation; Replenishment and Reissue
of Unvested Awards.  No Award may be granted under this Plan unless, on the date
of grant, the sum of (i) the maximum number of shares issuable at any time
pursuant to such Award, plus (ii) the number of shares that have previously been
issued pursuant to Awards granted under this Plan, plus (iii) the maximum number
of shares that may be issued at any time after such date of grant pursuant to
Awards that are outstanding on such date, does not exceed the Share Limit. 
Shares that are subject to or underlie Awards which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall not be available for subsequent
Awards under the Plan.  Shares that are withheld by the Corporation to satisfy
the tax withholding obligations related to the Award shall not be available for
subsequent Awards under this Plan.  Except as limited by law, if an Award is or
may be settled only in cash, such Award need not be counted against any of the
limits under this Section 1.4.

 

1.5                            Grant of Awards.

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Award and the price (if
any) to be paid for the shares or the Award.  Each Award shall be evidenced by
an Award Agreement signed by the Corporation and, if required by the Committee,
by the Participant.  The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee consistent with the
specific provisions of this Plan.

 

1.6                            Award Period.

 

Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but in the case of Options not later than ten (10) years after the
Award Date. Notwithstanding any contrary provision herein, if, on the date an
outstanding Option would expire, the exercise of the Option, would violate
applicable securities laws or any insider trading policy maintained by the
Company from time to time, the expiration date

 

4

--------------------------------------------------------------------------------


 

applicable to the Option will be extended, except to the extent such extension
would violate Section 409A, to a date that is thirty (30) calendar days after
the date the exercise of the Option would no longer violate applicable
securities laws or any such insider trading policy.

 

1.7                            Limitations on Exercise and Vesting of Awards.

 

(a)                               Provisions for Exercise.  Unless the Committee
otherwise expressly provides, no Award shall be exercisable or shall vest until
at least one year after the initial Award Date, and once exercisable an Award
shall remain exercisable until the expiration or earlier termination of the
Award.

 

(b)                              Procedure.  Any exercisable Award shall be
deemed to be exercised when the Secretary of the Corporation receives written
notice of such exercise from the Participant, together with any required payment
made in accordance with Section 2.2.

 

(c)                               Fractional Shares.  Fractional share interests
shall be disregarded, but may be accumulated.  The Committee, however, may
determine in the case of Eligible Employees that cash, other securities, or
other property will be paid or transferred in lieu of any fractional share
interests.

 

1.8                            No Transferability; Limited Exception to Transfer
Restrictions.

 

(a)                               Limit On Exercise and Transfer.  Unless
otherwise expressly provided in (or pursuant to) this Section 1.8, by applicable
law and by the Award Agreement, as the same may be amended, (i) all Awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (ii) Awards
shall be exercised only by the Participant; and (iii) amounts payable or shares
issuable pursuant to an Award shall be delivered only to (or for the account of)
the Participant.

 

(b)                              Exceptions.  The Committee may permit Awards to
be exercised by and paid only to certain persons or entities related to the
Participant, including but not limited to members of the Participant’s immediate
family, or trusts or other entities whose beneficiaries or beneficial owners are
members of the Participant’s immediate family, pursuant to such conditions and
procedures as the Committee may establish in writing.  Any permitted transfer
shall be (i) subject to compliance with applicable federal and state securities
laws and (ii) subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for essentially estate and/or
tax planning purposes on a gratuitous or donative basis and without
consideration (other than nominal consideration or in exchange for an interest
in a qualified transferee).  Notwithstanding the foregoing or anything to the
contrary in Section 1.8(c), Incentive Stock Options and Restricted Stock Awards
shall be subject to any and all additional transfer restrictions under the Code.

 

5

--------------------------------------------------------------------------------


 

(c)                               Further Exceptions to Limits On Transfer.  The
exercise and transfer restrictions in Section 1.8(a) shall not apply to:

 

(i)           transfers to the Corporation,

 

(ii)          the designation of a beneficiary to receive benefits in the event
of the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(iii)         subject to applicable limits on Incentive Stock Options, transfers
to a family member (or former family member) pursuant to a domestic relations
order if approved or ratified by the Committee,

 

(iv)         if the Participant has suffered a disability, permitted transfers
or exercises on behalf of the Participant by his or her legal representative, or

 

(v)          the authorization by the Committee of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of Awards consistent with applicable laws and
the express authorization of the Committee.

 

2.            OPTIONS.

 

2.1                            Grants.

 

One or more Options may be granted under this Article to any Eligible Employee. 
Each Option granted shall be designated in the applicable Award Agreement, by
the Committee as either an Incentive Stock Option, subject to Section 2.3, or a
Non-Qualified Stock Option.  No Option once granted may be repurchased by the
Company without the approval of shareholders.

 

2.2                            Option Price.

 

(a)                               Pricing Limits.  The purchase price per share
of the Common Stock covered by each Option shall be determined by the Committee
at the time of the Award, but shall not be less than 100% (110% in the case of
an Incentive Stock Option granted to a Participant described in Section 2.4) of
the Fair Market Value of the Common Stock on the date of grant.

 

(b)                              Payment Provisions. The purchase price of any
shares purchased on exercise of an Option granted under this Article shall be
paid in full at the time of each purchase in one or a combination of the
following methods:  (i) in cash or by electronic funds transfer; (ii) by check
payable to the order of the Corporation; (iii) by notice and third party payment
in such manner as may be authorized by the Committee; or (iv) by the delivery of
shares of Common Stock of the Corporation already owned by the Participant,
provided, however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by delivering such shares, and
provided further that any shares delivered which were initially acquired upon
exercise of a stock option must have been owned by the Participant at least six
months as of the date of

 

6

--------------------------------------------------------------------------------


 

delivery.  Shares of Common Stock used to satisfy the exercise price of an
Option shall be valued at their Fair Market Value on the date of exercise.

 

2.3                            Limitations on Grant and Terms of Incentive Stock
Options.

 

(a)                               $100,000 Limit.  To the extent that the
aggregate “Fair Market Value” of stock with respect to which Incentive Stock
Options first become exercisable by a Participant in any calendar year exceeds
$100,000, taking into account both Common Stock subject to Incentive Stock
Options under this Plan and stock subject to incentive stock options under all
other plans of the Company, such options shall be treated as Nonqualified Stock
Options.  For this purpose, the “Fair Market Value” of the stock subject to
Options shall be determined as of the date the Options were awarded.  In
reducing the number of Options treated as Incentive Stock Options to meet the
$100,000 limit, the most recently granted Options shall be reduced first.  To
the extent a reduction of simultaneously granted Options is necessary to meet
the $100,000 limit, the Committee may, in the manner and to the extent permitted
by law, designate which shares of Common Stock are to be treated as shares
acquired pursuant to the exercise of an Incentive Stock Option.

 

(b)                              Option Period.  Each Option and all rights
thereunder shall expire no later than 10 years after the Award Date.

 

(c)                               Other Code Limits.  Incentive Stock Options
may only be granted to Eligible Employees of the Corporation or a Subsidiary
that satisfies the other eligibility requirements of the Code.  There shall be
imposed in any Award Agreement relating to Incentive Stock Options such other
terms and conditions as from time to time are required in order that the Option
be an “incentive stock option” as that term is defined in Section 422 of the
Code.

 

2.4                            Limits on 10% Holders

 

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

 

3.            RESTRICTED STOCK AWARDS.

 

3.1                            Grants.

 

The Committee may, in its discretion, grant one or more Restricted Stock Awards
to any Eligible Employee.  Each Restricted Stock Award Agreement shall specify
the number of shares of Common Stock to be issued to the Participant, the date
of such issuance, the consideration for such shares (but not less than the
minimum lawful consideration under applicable state law) by the Participant, the
extent (if any) to which

 

7

--------------------------------------------------------------------------------


 

and the time (if ever) at which the Participant shall be entitled to dividends,
voting and other rights in respect of the shares prior to vesting, and the
restrictions (which may be based on performance criteria, passage of time or
other factors or any combination thereof) imposed on such shares and the
conditions of release or lapse of such restrictions.  Such restrictions shall
not lapse earlier than one year after the Award Date, except to the extent the
Committee may otherwise provide.  Stock certificates evidencing shares of
Restricted Stock pending the lapse of the restrictions (“Restricted Shares”)
shall bear a legend making appropriate reference to the restrictions imposed
hereunder and shall be held by the Corporation or by a third party designated by
the Committee until the restrictions on such shares shall have lapsed and the
shares shall have vested in accordance with the provisions of the Award and
Section 1.7.  Upon issuance of the Restricted Stock Award, the Participant may
be required to provide such further assurance and documents as the Committee may
be required to enforce the restrictions.

 

3.2                            Restrictions.

 

(a)                               Pre-Vesting Restraints.  Except as provided in
Section 3.1 and 1.8, Restricted Shares comprising any Restricted Stock Award may
not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered, either voluntarily or involuntarily, until the restrictions on such
shares have lapsed and the shares have become vested.

 

(b)                              Dividend and Voting Rights.  Unless otherwise
provided in the applicable Award Agreement, a Participant receiving a Restricted
Stock Award shall be entitled to cash dividend and voting rights for all shares
issued even though they are not vested, provided that such rights shall
terminate immediately as to any Restricted Shares which cease to be eligible for
vesting.

 

(c)                               Cash Payments.  If the Participant shall have
paid or received cash (including any dividends) in connection with the
Restricted Stock Award, the Award Agreement shall specify whether and to what
extent such cash shall be returned (with or without an earnings factor) as to
any Restricted Shares which cease to be eligible for vesting.

 

3.3                            Return to the Corporation.

 

Unless the Committee otherwise expressly provides, Restricted Shares that remain
subject to restrictions at the time of termination of employment or are subject
to other conditions on vesting that have not been satisfied by the time
specified in the applicable Award Agreement shall not vest and shall be returned
to the Corporation in such manner and on such terms as the Committee shall
therein provide.

 

4.            STOCK UNIT AWARDS

 

4.1                            Grants.

 

The Committee may, in its discretion, (a) authorize and grant to any Eligible
Employee a Stock Unit Award, (b) credit to any Eligible Employee Stock Units,
(c)

 

8

--------------------------------------------------------------------------------


 

permit an Eligible Employee to irrevocably elect to defer by means of Stock
Units or receive in Stock Units all or a portion of any Award hereunder, or
(d) grant Stock Units in lieu of, in exchange for, in respect of, or in addition
to any other compensation or Award under this Plan.  The specific terms,
conditions, and provisions relating to each Stock Unit grant or election,
including the applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement and any relevant Company
bonus, performance or other service or deferred compensation plan, in form
substantially as approved by the Committee, in each case subject to compliance
with Section 409A of the Code.

 

4.2                            Payouts.

 

Subject to compliance with Section 409A of the Code, the Committee in the
applicable Stock Unit Award Agreement or other Award Agreement or the relevant
Company deferred compensation plan may permit the Eligible Employee to elect the
form and time of payout of vested Stock Units on such conditions or subject to
such procedures as the Committee may impose, and may permit Stock Unit offsets
or other provision for payment of any applicable taxes that may be due on the
crediting, vesting or payment in respect of the Stock Units.

 

4.3                            Non-Transferability.

 

Rights in respect of Stock Unit Awards may not be sold, pledged, assigned,
hypothecated, transferred, or otherwise disposed of or encumbered, either
voluntarily or involuntarily, other than by will or the laws of descent or
distribution.

 

4.4                            Dividend Equivalent Rights.

 

In its discretion, the Committee may grant to any Eligible Employee “Dividend
Equivalent Rights” concurrently with the grant of any Stock Unit Award, on such
terms as set forth by the Committee in the Stock Unit Agreement or other
applicable Award Agreement.  Dividend Equivalent Rights shall be based on all or
part of the amount of dividends declared on shares of Common Stock and shall be
credited as of dividend payment dates, during the period between the date of
grant (or such later date as the Committee may set in the Award Agreement) and
the date the Stock Unit Award expires (or such earlier date as the Committee may
set in the Award Agreement), as determined by the Committee.  Dividend
Equivalent Rights shall be payable in cash or shares at the same time as the
Stock Units to which they relate, and may be subject to such conditions, as may
be determined by the Committee.

 

4.5                            Cancellation of Restricted Stock Units.

 

Unless the Committee otherwise expressly provides, Restricted Stock Units that
remain subject to conditions to vesting at the time of termination of employment
or service or are subject to other conditions to vesting that have not been
satisfied by the time specified in the applicable Award Agreement shall not vest
and shall be cancelled, unless the Committee otherwise provides in or by
amendment to the applicable terms of the Award.

 

9

--------------------------------------------------------------------------------


 

4A.                        PERFORMANCE AWARDS.

 

4A.1                Generally.

 

The Committee shall have the authority to determine (i) the Participants who
shall receive Performance Awards, (ii) the size, number, amount or value, as
applicable, of Performance Awards, and (iii) the Performance Criteria applicable
in respect of such Performance Awards for each Performance Period.  The
Committee shall determine the duration of each Performance Period (which may
differ from each other), and there may be more than one Performance Period in
existence at any one time as to any Participant or all or any class of
Participants.  Each grant of Performance Awards shall be evidenced by an Award
Agreement that shall specify the Performance Criteria applicable thereto and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine.

 

4A.2                Earning of Performance Awards.

 

The grant and/or vesting of Performance Awards shall be contingent, in whole or
in part, upon the attainment of specified Performance Criteria or the occurrence
of any event or events involving a Change in Control Event, death or Total
Disability, as the Committee shall determine either at or after the Award Date. 
In addition to the achievement of the specified Performance Criteria, the
Committee may, at the grant date, condition earning of Performance Awards on the
Participant completing a minimum period of service following the Award Date or
on such other conditions as the Committee shall specify.

 

4A.3                Performance Criteria.

 

At the discretion of the Committee, Performance Criteria may be based upon the
relative or comparative attainment of one or more of the following criteria
during a Performance Period, whether in absolute terms or relative to the
performance of one or more similarly situated companies or a published index
covering the performance of a number of companies:  earnings per share;
shareholder return, inclusive or exclusive of dividends; dividend levels;
dividend growth; operating revenue; revenues from specific facilities; net
income from operations; net income; earnings (before or after interest, taxes,
depreciation and/or amortization); earnings or operating income before or after
any of water purchase costs, power purchase costs, administrative expenses or
construction costs; growth in earnings; return on equity; return on capital;
return on assets; economic value added; cash flow; working capital; cost
reduction or other expense control objectives; satisfaction of any budget
objective; gross or net profit margin; ratio of total construction revenues less
direct and selected indirect construction costs over total construction
revenues; ratio of operations and maintenance revenues less direct and selected
indirect operations and maintenance revenues; ratio of operating earnings to
capital spending; revenue growth; market share; market price of Common Stock;
credit rating; safety; customer satisfaction, increase in customer base;
customer complaints;

 

10

--------------------------------------------------------------------------------


 

capital expenditures; capital investments; control deficiencies, significant
deficiencies and material weaknesses under Section 404 of the Sarbanes-Oxley Act
of 2002; improvements in financial controls; asset transfers from a third party
for the contracted services businesses; supplier diversity; regulatory or
customer service objectives; compliance with applicable environmental
requirements; attainment of water industry objectives in terms of water quality,
service, reliability and/or efficiency; rate base objectives; litigation or
regulatory resolution goals; approved rate increases; construction goals;
application approvals; negotiated general and administrative rates for any or
all operations and maintenance projects, renewal and replacement projects and/or
capital upgrade projects for all or any portion of the contracted services
business; negotiated overhead rates for any or all operations and maintenance
projects, renewal and replacement projects and/or capital upgrade projects for
all or any portion of the contracted services business; negotiated pricing for
services, labor, materials, equipment and/or subcontractors for all or any
portion of the contracted services business; price redeterminations and/or
equitable adjustments for any military privatization project; employee
satisfaction; winning new contracts for the contracted services business;
conservation; and mergers, acquisitions and divestitures; and, in the case of
persons who are not Executive Officers, such other criteria as may be determined
by the Committee.  Performance Criteria may be established on a Company-wide
basis or with respect to one or more business units or divisions or
Subsidiaries.

 

At the time the Committee establishes Performance Criteria for a Performance
Period, the Committee may exclude any or all unusual and non-recurring items
determined under U.S. generally accepted accounting principles, including,
without limitation, the charges or costs associated with restructurings of the
Company or any Subsidiary, discontinued operations, other unusual or
non-recurring items, the cumulative effects of accounting changes or such other
objective factors as the Committee deems appropriate.  Unless otherwise
explicitly stated by the Committee at the time Performance Criteria are
established, each applicable performance goal shall be appropriately adjusted
for one or more of the following items: (a) asset impairments or write downs;
(b) litigation judgments or claim settlements and all or any insurance
recoveries relating to claims or litigation; (c) the effect of changes in tax
law, accounting principles, California Public Utilities Commission rules and
regulations or such laws or provisions affecting reported results; (d) accruals
for reorganization and restructuring programs; (e) any unusual and non-recurring
items determined for accounting purposes and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year; (f) the
operations of any business acquired by the Company or any affiliate or of any
joint venture in which the Company or affiliate participates; (g) the
divestiture of one or more business operations or the assets thereof; or (h) the
costs incurred in connection with such acquisitions or divestitures; (i) charges
for stock based compensation; (j) the impact of impairment of tangible or
intangible assets; (k) derivative gains or losses attributable to fixed-price
purchase contracts; (l) the impact of significant adverse market conditions on
pension expenses; (m) the impact of accruals for reorganization or restructuring
programs; (n) the inclusion or exclusion of one or more memorandum accounts
approved by the California Public Utilities Commission.

 

11

--------------------------------------------------------------------------------


 

Except in the case of Awards to Executive Officers intended to be
‘performance-based compensation under Section 162(m)(4) of the Code, the
Committee may at any time adjust the Performance Criteria for any Performance
Period as it deems equitable in recognition of unusual or non-recurring events
affecting the Company, changes in applicable tax laws or accounting principles,
or such other factors as the Committee may determine.

 

The adjustments, to the extent applicable, are to be determined in accordance
with generally accepted accounting principles and standards, unless another
objective method of measurement is designated by the Committee.  In addition to
the foregoing, the Committee shall adjust any Performance Criteria or other
features of a Performance Award that relate to or are wholly or partially based
on the number of, or the value of, any shares of common stock of the Company or
any of its subsidiaries, to reflect a change in capitalization, such as a stock
split or stock dividend, or a corporate transaction, such as a merger,
consolidation, separation (including a spin-off or other distribution of stock
or property) or a reorganization.

 

4A.4                Performance Awards and Code Section 162(m).

 

The provisions of this Section 4A.4 shall apply with respect to any Performance
Award that is intended to be ‘performance-based compensation’ under
Section 162(m)(4) of the Code.

 

(a)                               Establishment of Performance Criteria.  The
Committee shall establish the Performance Criteria for the applicable
Performance Period no later than the 90th day after the Performance Period
begins (or by such other date as may be required under Section 162(m) of the
Code) but in any event at a time when achievement of the Performance Criteria is
substantially uncertain.  The Committee may not in any event increase the amount
of compensation payable to an Executive Officer upon attainment of the
Performance Criteria above the maximum amount approved by the Committee at the
time the Performance Criteria is established.

 

(b)                              Certification of Attainment of Performance
Criteria.  As soon as practicable after the end of a Performance Period and
prior to any payment in respect of such Performance Period, the Committee shall
certify in writing the amount, number or value, as applicable, of the
Performance Awards that have been earned on the basis of performance in relation
to the established Performance Criteria.

 

(c)                               Maximum Performance Award.  The maximum number
of shares of Common Stock subject to Performance Awards that are granted during
any calendar year to any individual under the Plan is 100,000, or if a
Performance Award is measured in cash, the maximum dollar amount granted during
any calendar year to any individual under shall not exceed $3,000,000.

 

12

--------------------------------------------------------------------------------


 

4A.5                Payment of Awards.

 

Earned Performance Awards shall be distributed to the Participant or, if the
Participant has died, to the Participant’s Designated Beneficiary as soon as
practicable after the expiration of the Performance Period and the Committee’s
certification under Section 4A.4(b) above, provided that, unless the payment of
a Performance Award has been deferred in accordance with Section 409A of the
Code, distributions of a Performance Award shall be made no later than March 15
of the year following the year in which the amount is earned.

 

4A.6                Newly Eligible Participants.

 

Notwithstanding anything in this Section 4A to the contrary, the Committee shall
be entitled to make such rules, determinations and adjustments as it deems
appropriate with respect to any Participant who becomes eligible to receive
Performance Awards after the commencement of a Performance Period, except as
would cause a Performance Award intended to qualify as ‘performance based
compensation’ under Section 162(m) of the Code to fail to do so.

 

4A.7                Dividend Equivalent Rights.

 

In its discretion, the Committee may grant to any Participant Dividend
Equivalent Rights concurrently with the grant of any Performance Award on such
terms as set forth by the Committee in the applicable Award Agreement.  Dividend
Equivalent Rights shall be based in all or part of the amount of dividends
declared on the shares of Common Stock and shall be credited as of dividend
payment dates, during the date between the date of grant (or such later date as
the Committee may set forth in the Award Agreement) and the date that the
Performance Award expires (or such earlier date as the Committee may set in the
Award Agreement) as determined by the Committee.  Notwithstanding any provision
of the Plan to the contrary, any Dividend Equivalent Rights granted with respect
to a Performance Award shall vest upon the same conditions (including
Performance Criteria) that apply to the underlying Performance Award.  Any
Dividend Equivalent Right shall be subject to the terms set forth in the Award
Agreement and this Section 4A.  Dividend Equivalent Rights shall be payable in
cash or shares at the same time as the Performance Awards to which they relate,
and shall be included as shares of Common Stock or cash, as applicable, for
purposes of the limitations set forth in Section 4A.4(c) above.

 

5.            OTHER PROVISIONS

 

5.1                            Rights of Eligible Employees, Participants and
Beneficiaries.

 

(a)                               Employment Status.  Status as an Eligible
Employee shall not be construed as a commitment that any Award will be made
under this Plan to an Eligible Employee or to Eligible Employees generally.

 

13

--------------------------------------------------------------------------------


 

(b)                              No Employment Contract.  Nothing contained in
this Plan (or in any other documents under this Plan or in any Award) shall
confer upon any Eligible Employee or Participant any right to continue in the
employ or other service of the Company, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company to change a
person’s compensation or other benefits, or to terminate his or her employment
or other service, with or without cause.  Nothing in this Section, however, is
intended to adversely affect any express independent right of such person under
a separate employment or service contract other than an Award Agreement.

 

(c)                               Plan Not Funded.  Awards payable under this
Plan shall be payable in shares or from the general assets of the Corporation,
and (except as provided in Section 1.4(c)) no special or separate reserve, fund
or deposit shall be made to assure payment of such Awards.  No Participant,
Beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company by reason of any Award hereunder.  Neither
the provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any Participant, Beneficiary or other
person.  To the extent that a Participant, Beneficiary or other person acquires
a right to receive payment pursuant to any Award hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Company.

 

5.2                            Adjustments; Acceleration

 

(a)                               Adjustments.

 

(i)                                  Upon (or, as may be necessary to effect the
adjustment, immediately prior to):  any reclassification, recapitalization,
stock split (including a stock split in the form of a stock dividend) or reverse
stock split; any merger, combination, consolidation, or other reorganization;
any spin-off, split-up or similar extraordinary dividend distribution in respect
of the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock, then the Committee shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of Awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding Awards, (3) the grant,
purchase or exercise price of any outstanding Awards, and/or (4) the securities,
cash or other property deliverable upon exercise or payment of any outstanding
Awards, in each case to the extent necessary to preserve (but not increase) the
level of incentives intended by the Plan and the then-outstanding Awards.

 

Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially

 

14

--------------------------------------------------------------------------------


 

all of the business or assets of the Corporation as an entirety, the Committee
shall equitably and proportionately adjust the performance standards applicable
to any then-outstanding performance-based Awards to the extent necessary to
preserve (but not increase) the level of incentives intended by the Plan and the
then-outstanding performance-based Awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting requirements (so as to not trigger any charge to earnings
with respect to such adjustment).

 

Without limiting the generality of Section 1.2, any good faith determination by
the Committee as to whether an adjustment is required under the circumstances
pursuant to this Section 5.2(a)(1), and the extent and nature of any such
adjustment, shall be conclusive and binding on all persons.

 

(ii)                              Corporate Transactions-Assumption or
Termination of Awards.  Upon the occurrence of any of the following:  any
merger, combination, consolidation, or other reorganization; any exchange of
Common Stock or other securities of the Corporation; a sale of all or
substantially all the business, stock or assets of the Corporation; a
dissolution of the Corporation; or any other event in which the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock); then the Committee may make provision for a cash payment in settlement
of, or for the assumption, substitution or exchange of any or all outstanding
share-based Awards or the cash, securities or property deliverable to the holder
of any or all outstanding share-based Awards, based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event.  In the event any Option is
underwater at the time of such event or if the Committee determines that an
Award cannot reasonably become vested pursuant to its terms, such Options or
Awards shall terminate and be cancelled without any payment to the Participant.

 

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the Award.

 

In any of the events referred to in this Section 5.2(a)(2), the Committee may
take such action contemplated by this Section 5.2(a)(2) prior to such event (as
opposed to on the occurrence of such event) to the extent that the Committee
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares.

 

15

--------------------------------------------------------------------------------


 

Without limiting the generality of Section 1.2, any good faith determination by
the Committee pursuant to this Section 5.2(a)(2) shall be conclusive and binding
on all persons.

 

(b)                              Possible Early Termination of Accelerated
Awards.  If any Option or other right to acquire Common Stock under this Plan
has been fully accelerated as required or permitted by Section 5.2(c) but is not
exercised prior to (1) a dissolution of the Company, or (2) an event described
in Section 5.2(a) that the Company does not survive, or (3) the consummation of
an event described in Section 5.2(a) involving a Change in Control Event
approved by the Board, such Option or right shall terminate, subject to any
provision that has been expressly made by the Board or the Committee, through a
plan of reorganization or otherwise, for the survival, substitution, assumption,
exchange or other settlement of such Option or right.

 

(c)                               Acceleration Upon Termination of Service
Following a Change in Control.  If any Participant’s employment is terminated by
the Company upon or within two years after a Change in Control Event, and the
termination is not the result of death, Total Disability, Retirement, a
termination for Cause or a resignation by the Participant for Good Reason, then,
subject to the other provisions of this Section 5.2 (including without
limitation Section 5.2(b) and Section 5.4), all outstanding Options and other
Awards held by the Participant shall be deemed fully vested immediately prior to
the Severance Date and Stock Units shall become payable upon such Severance Date
(or, to the extent applicable under Section 409A, upon the date that is six
months after such Severance Date), unless the Award Agreement specifies a
different result in the case of a Change in Control Event.  Notwithstanding the
foregoing, an Award shall not be accelerated and/or become payable pursuant to
this Section 5.2(c) to the extent that such acceleration and/or payment would
cause the holder of such Award to be subject to additional tax under
Section 409A of the Code with respect to such Award.

 

(d)                             Possible Rescission of Acceleration. If the
vesting of an Award has been accelerated expressly in anticipation of an event
or upon shareholder approval of an event and the Committee or the Board later
determines that the event will not occur, the Committee may rescind the effect
of the acceleration as to any then outstanding and unexercised or otherwise
unvested Awards.

 

5.3                            Effect of Termination of Service on Awards

 

(a)                               General.  The Committee shall establish the
effect of a termination of employment on the rights and benefits under each
Award under this Plan and in so doing may make distinctions based upon the cause
of termination.

 

(b)                              Options - Resignation or Dismissal.  If the
Participant’s employment by the Company terminates for any reason (the date of
such termination being referred to as the “Severance Date”) other than
Retirement, Total Disability or death, or for Cause (as determined in the
discretion of the Committee), the Participant shall have, unless otherwise
provided in the Award Agreement and subject to earlier termination pursuant to
or as contemplated by Section 1.6 or 5.2, three months after the Severance Date
to

 

16

--------------------------------------------------------------------------------


 

exercise any Option to the extent it shall have become exercisable on the
Severance Date.  In the case of a termination for Cause, the Option shall
terminate on the Severance Date.  In other cases, the Option, to the extent not
exercisable on the Severance Date, shall terminate.

 

(c)                         Options - Death or Disability.  If the Participant’s
employment by the Company terminates as a result of Total Disability or death,
the Participant, Participant’s Personal Representative or his or her
Beneficiary, as the case may be, shall have, unless otherwise provided in the
Award Agreement and subject to earlier termination pursuant to or as
contemplated by Section 1.6 or 5.2, until 12 months after the Severance Date to
exercise any Option to the extent it shall have become exercisable by the
Severance Date.  Any Option to the extent not exercisable on the Severance Date
shall terminate.

 

(d)                       Options - Retirement.  If the Participant’s employment
by the Company terminates as a result of Retirement, the Participant,
Participant’s Personal Representative or his or her Beneficiary, as the case may
be, shall have, unless otherwise provided in the Award Agreement and subject to
earlier termination pursuant to or as contemplated by Section 1.6 or 5.2, until
12 months after the Severance Date to exercise any Option to the extent it shall
have become exercisable by the Severance Date.  The Option, to the extent not
exercisable on the Severance Date, shall terminate.

 

(e)                         Events Not Deemed Terminations of Service.  Unless
Company policy or the Committee otherwise provides, the employment relationship
shall not be considered terminated in the case of (i) sick leave, (ii) military
leave, or (iii) any other leave of absence authorized by the Company or the
Committee; provided that unless reemployment upon the expiration of such leave
is guaranteed by contract or law, such leave is for a period of not more than 90
days.  In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company
shall be suspended, unless the Committee otherwise provides or applicable law
otherwise requires.  In no event shall an Award be exercised after the
expiration of the term set forth in the Award Agreement.

 

(f)                                Effect of Change of Subsidiary Status.  For
purposes of this Plan and any Award, if an entity ceases to be a Subsidiary a
termination of employment shall be deemed to have occurred with respect to each
Eligible Employee in respect of the Subsidiary who does not continue as an
Eligible Employee in respect of another entity within the Company.

 

(g)                              Committee Discretion.  Notwithstanding the
foregoing provisions of this Section 5.3, in the event of, or in anticipation
of, a termination of employment with the Company for any reason, other than
discharge for Cause, the Committee may, in its discretion, increase the portion
of the Participant’s Option available to the Participant, or Participant’s
Beneficiary or Personal Representative, as the case may be, or, subject to the
provisions of Section 1.6, extend the exercisability period upon such terms as
the Committee shall determine and expressly set forth in or by amendment to the
Award Agreement; provided, however, that in no event shall any such extension of
the exercisability period extend such period beyond the earlier of the following
dates:  (i) the latest date the Option could have expired by its original terms
or (ii) the 10th anniversary of the Award Date.

 

17

--------------------------------------------------------------------------------


 

5.4                            Compliance with Laws.

 

This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock and/or the payment of money
under this Plan or under Awards are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

5.5                            Tax Matters.

 

(a)                               Provision for Tax Withholding or Offset.  Upon
any exercise, vesting, or payment of any Award or upon the disposition of shares
of Common Stock acquired pursuant to the exercise of an Incentive Stock Option
prior to satisfaction of the holding period requirements of Section 422 of the
Code, the Company shall have the right at its option to (i) require the
Participant (or Personal Representative or Beneficiary, as the case may be) to
pay or provide for payment of the minimum amount of any taxes which the Company
may be required to withhold with respect to such Award event or payment or
(ii) deduct from any amount payable in cash the minimum amount of any taxes
which the Company may be required to withhold with respect to such cash
payment.  In any case where a tax is required to be withheld in connection with
the delivery of shares of Common Stock under this Plan, the Committee may in its
sole discretion (subject to Section 5.4) grant (either at the time of the Award
or thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Committee may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares valued at their Fair Market Value,
necessary to satisfy such minimum withholding obligation, determined in each
case as of the trading day next preceding the applicable date of exercise,
vesting or payment.  In no event shall shares be withheld in excess of the
minimum whole number required for tax withholding under applicable law, unless
the Company determines that an amount greater than the minimum withholding
obligation would not result in adverse accounting consequences.

 

(b)                              Compliance with Code Sections 162(m) and 409A. 
Awards that are intended to comply with the performance-based exception will
comply with the requirements of Code Section 162(m), unless the Committee
determines that such compliance is not desired with respect to an Award
available for grant under the Plan. In addition, if changes are made to Code
Section 162(m) to permit greater flexibility as to any Award available under the
Plan, the Committee may make any adjustments it deems appropriate.  The Plan and
Awards, and all amounts payable with respect to Awards, are intended to comply
with, or be exempt from, Code Section 409A and the interpretative

 

18

--------------------------------------------------------------------------------


 

guidance thereunder and shall be construed, interpreted and administered
accordingly.  If an unintentional operational failure occurs with respect to
Code Section 409A, any affected Participant or beneficiary shall fully cooperate
with the Company to correct the failure to the extent possible in accordance
with any correction procedure established by the U.S. Department of the
Treasury.  If a Participant is a “specified employee” (as such term is defined
for purposes of Code Section 409A at the time of his or her separation from
service, no amount that is subject to Code Section 409A and that becomes payable
by reason of such separation from service shall be paid to the Participant
before the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death.  A separation from service shall be deemed to occur
only if it is a “separation from service” within the meaning of Code
Section 409A, and references in the Plan and any Award Agreement to
“termination,” “termination of employment,” or like terms shall mean a
“separation from service.”

 

5.6                            Plan Amendment, Termination and Suspension.

 

(a)                               Board Authorization.  The Board may, at any
time, terminate or, from time to time, amend, modify or suspend this Plan, in
whole or in part.  No Awards may be granted during any suspension of this Plan
or after termination of this Plan, but the Committee shall retain jurisdiction
as to Awards then outstanding in accordance with the terms of this Plan.

 

(b)                              Shareholder Approval.  To the extent then
required by applicable law or any applicable listing agency or required under
Sections 162, 422 or 424 of the Code to preserve the intended tax consequences
of the Plan, or deemed necessary or advisable by the Board, any amendment to
this Plan shall be subject to shareholder approval.

 

(c)                               Amendments to Awards.  Without limiting any
other express authority of the Committee under (but subject to) the express
limits of this Plan, the Committee by agreement or resolution may waive
conditions of or limitations on Awards to Participants that the Committee in the
prior exercise of its discretion has imposed, without the consent of a
Participant, and (subject to the requirements of Section 1.2(b) and 5.6(d)) may
make other changes to the terms and conditions of Awards that do not affect in
any manner materially adverse to the Participant, the Participant’s rights and
benefits under an Award.  Any amendment or other action that would constitute a
repricing of an Award is subject to the limitations set forth in
Section 1.2(b)(viii).

 

(d)                             Limitations on Amendments to Plan and Awards. 
No amendment, suspension or termination of this Plan or change affecting any
outstanding Award shall, without written consent of the Participant, affect in
any manner materially adverse to the Participant any rights or benefits of the
Participant or obligations of the Company under any Award granted under this
Plan prior to the effective date of such change.  Changes contemplated by
Section 5.2 shall not be deemed to constitute changes or amendments for purposes
of this Section 5.6.

 

19

--------------------------------------------------------------------------------


 

5.7                            Privileges of Stock Ownership.

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant.  No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.

 

5.8                            Effective Date of the Plan.

 

This Plan is effective as of August 15, 2016.  The Plan shall be submitted for
and subject to shareholder approval no later than twelve months after the
effective date.

 

5.9                            Term of the Plan.

 

No Award will be granted under this Plan after August 15, 2026 (the “termination
date”).  Unless otherwise expressly provided in this Plan or in an applicable
Award Agreement, any Award granted prior to the termination date may extend
beyond such date, and all authority of the Committee with respect to Awards
hereunder, including the authority to amend an Award, shall continue during any
suspension of this Plan and in respect of Awards outstanding on the termination
date.

 

5.10                    Governing Law/Construction/Severability

 

(a)                               Choice of Law.  This Plan, the Awards, all
documents evidencing Awards and all other related documents shall be governed
by, and construed in accordance with the laws of the State of California.

 

(b)                              Severability.  If a court of competent
jurisdiction holds any provision invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

 

(c)                               Plan Construction.

 

(i)                                  Rule 16b-3.  It is the intent of the
Corporation that the Awards and transactions permitted by Awards be interpreted
in a manner that, in the case of Participants who are or may be subject to
Section 16 of the Exchange Act, satisfies the applicable requirements for
exemptions under Rule 16b-3.  The exemption will not be available if the
authorization of actions by any Committee of the Board with respect to such
Awards does not satisfy the applicable conditions of Rule 16b-3. 
Notwithstanding the foregoing, the Corporation shall have no liability to any
Participant for Section 16 consequences of Awards or events under Awards.

 

(ii)                              Section 162(m).  It is the further intent of
the Company that (to the extent the Company or Awards under this Plan may be or
become subject to limitations on deductibility under Section 162(m) of the
Code), Options granted with an exercise or base price not less than Fair Market
Value on the date of grant will qualify as performance-based compensation or
otherwise be exempt from

 

20

--------------------------------------------------------------------------------


 

deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.

 

5.11                    Captions.

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

5.12                    Stock-Based Awards in Substitution for Stock Options or
Awards Granted by Other Corporation.

 

Awards may be granted to Eligible Employees under this Plan in substitution for
employee stock options, stock appreciation rights, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Employees in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. 
The awards so granted need not comply with other specific terms of this Plan,
provided the awards reflect only adjustments giving effect to the assumption nor
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security.  Any shares that
are delivered and any awards that are granted by, or become obligations of, the
Corporation, as a result of the assumption by the Corporation of, or in
substitution for, outstanding awards previously granted by an acquired company
(or previously granted by a predecessor employer (or direct or indirect parent
thereof) in the case of persons that become employed by the Corporation or one
of its Subsidiaries in connection with a business or asset acquisition or
similar transaction) shall not be counted against the Share Limit in Section 1.4
or other limits on the number of shares available for issuance under the Plan.

 

5.13                    Non-Exclusivity of Plan.

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.

 

5.14                    No Corporate Action Restriction.

 

The existence of the Plan, the Award Agreements and the Awards granted hereunder
shall not limit, affect or restrict in any way the right or power of the Board
or the shareholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the Corporation’s or any
Subsidiary’s capital structure or its business, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the Corporation’s or any Subsidiary’s capital stock or the
rights thereof, (d) any dissolution or liquidation of the

 

21

--------------------------------------------------------------------------------


 

Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the Corporation or any Subsidiary’s assets or business, or (f) any other
corporate act or proceeding by the Corporation or any Subsidiary.  No
Participant, Beneficiary, Personal Representative or any other person shall have
any claim under any Award or Award Agreement against any member of the Board or
the Committee, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.

 

5.15                    Other Company Benefit and Compensation Program.

 

Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing.  Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Corporation or the
Subsidiaries.

 

5.16                    Recoupment.

 

An Award under this Agreement and the Common Stock received by the Participant
upon the vesting of the Award, or the value, proceeds or other benefits received
by the Participant upon the sale of such Common Stock, shall be subject to the
Corporation’s Policy Regarding Recoupment of Certain Performance-Based
Compensation Payments, as it may be amended from time to time or as may be
required by law or the requirement of any listing agency.

 

6.            DEFINITIONS.

 

6.1                            Definitions.

 

(a)                               “Award” means an award of any Option,
Restricted Stock, Stock Unit, or Performance Award, or any combination thereof,
whether alternative or cumulative, authorized by and granted under this Plan.

 

(b)                              “Award Agreement” means any agreement setting
forth the terms of an Award that has been authorized by the Committee.  Evidence
of an Award may be in written or electronic form, may be limited to notation on
the books and records of the Company and, with the approval of the Board, need
not be signed by a representative of the Company or a Participant.  Any shares
of Common Stock that become deliverable to the Participant pursuant to the Plan
may be issued in certificate form in the name of the Participant or in
book-entry form in the name of the Participant.

 

(c)                               “Award Date” means the date upon which the
Committee took the action granting an Award or such later date as the Committee
designates as the Award Date at the time of the Award.

 

22

--------------------------------------------------------------------------------


 

(d)                             “Beneficiary” means the person, persons, trust
or trusts designated by a Participant or, in the absence of a designation,
entitled by will or the laws of descent and distribution, to receive the
benefits specified in the Award Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s executor or administrator
if no other Beneficiary is designated and able to act under the circumstances.

 

(e)                               “Board” means the Board of Directors of the
Corporation.

 

(f)                                “Cause” with respect to a Participant means
(unless otherwise expressly provided in the applicable Award Agreement or
another applicable contract with the Participant) a termination of employment
based upon a finding by the Company, acting in good faith and based on its
reasonable belief at the time, that the Participant:

 

(i)                                  has failed to render services to the
Company where such failure amounts to gross negligence or misconduct of the
Participant’s responsibility and duties;

 

(ii)                              has committed an act of fraud or been
dishonest against the Company or any affiliate of the Company; or

 

(iii)                          has been convicted of a felony or other crime
involving moral turpitude.

 

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.

 

(g)                              “Change in Control Event” means any of the
following events:

 

(i)                                  any sale, lease, exchange or other change
in ownership (in one or a series of transactions) of all or substantially all of
the assets of the Corporation, unless its business is continued by another
entity in which holders of the Corporation’s voting securities immediately
before the event own, either directly or indirectly, more than seventy percent
(70%) of the continuing entity’s voting securities immediately after the event;

 

(ii)                              any reorganization or merger of the
Corporation, unless (i) the holders of the Corporation’s voting securities
immediately before the event own, either directly or indirectly, more than
seventy percent (70%) of the continuing or surviving entity’s voting securities
immediately after the event, and (ii) at least a majority of the members of the
Board of Directors of the surviving entity resulting from such reorganization or
merger were members of the incumbent Board at the time of the execution of the
initial agreement or of the action of such incumbent Board providing for such
reorganization or merger;

 

(iii)                          an acquisition by any person, entity or group
acting in concert of more than fifty percent (50%) of the voting securities of
the Corporation, unless the holders of the Corporation’s voting securities
immediately before the event own, either directly or indirectly, more than
seventy percent (70%) of the acquirer’s voting securities immediately after the
acquisition;

 

23

--------------------------------------------------------------------------------


 

(iv)                          the consummation of a tender offer or exchange
offer by any individual, entity or group which results in such individual,
entity or group beneficially owning (within the meaning of Rule 13d-3
promulgated under the Exchange Act) twenty-five percent (25%) or more of the
voting securities of the Corporation, unless the tender offer is made by the
Corporation or any of its subsidiaries or the tender offer is approved by a
majority of the members of the Board who were in office at the beginning of the
twelve month period preceding the commencement of the tender offer; or

 

(v)                              a change of one-half or more of the members of
the Board within a twelve-month period, unless the election or nomination for
election by shareholders of new directors within such period constituting a
majority of the applicable Board was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were in office at the beginning
of the twelve-month period.

 

To the extent required to comply with Section 409A, a Change in Control Event
will mean a Change in Control Event as described above that also qualifies as a
“change in control event” for purposes of Section 409A.

 

(h)                              “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

(i)                                  “Commission” means the Securities and
Exchange Commission.

 

(j)                                  “Committee” means the Board or one or more
committees appointed by the Board to administer all or certain aspects of this
Plan, each committee to be comprised solely of one or more directors or such
number as may be required under applicable law.

 

(k)                              “Common Stock” means the Common Shares of the
Corporation and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 5.2 of this Plan.

 

(l)                                  “Company” means, collectively, the
Corporation and its Subsidiaries.

 

(m)                          “Corporation” means American States Water Company,
a California corporation, and its successors.

 

(n)                              “Eligible Employee” means an officer (whether
or not a director) or key employee of the Company.

 

(o)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time.

 

24

--------------------------------------------------------------------------------


 

(p)                              “Executive Officer” means any “covered
employee” within the meaning of Section 162(m)(3) of the Code.

 

(q)                              “Fair Market Value” on any date means (1) if
the stock is listed or admitted to trade on a national securities exchange, the
closing price of the stock listed on The Wall Street Journal website
(www.online.wsj.com), of the principal national securities exchange on which the
stock is so listed or admitted to trade, on such date, or, if there is no
trading of the stock on such date, then the closing price of the stock as quoted
on such website on the next preceding date on which there was trading in such
shares; (2) if the stock is not listed or admitted to trade on a national
securities exchange, the last price for the stock on such date, as furnished by
the National Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ
National Market Reporting System or a similar organization if the NASD is no
longer reporting such information; (3) if the stock is not listed or admitted to
trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for the stock
on such date, as furnished by the NASD or a similar organization; or (4) if the
stock is not listed or admitted to trade on a national securities exchange, is
not reported on the National Market Reporting System and if bid and asked prices
for the stock are not furnished by the NASD or a similar organization, the value
as established by the Committee at such time for purposes of this Plan.

 

(r)                                 “Good Reason” with respect to a Participant
means (unless otherwise expressly provided in the applicable Award Agreement or
another applicable contract with the Participant) a resignation of employment by
the Participant following a Change in Control Event for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean:

 

(i)                                  the assignment to the Participant of any
duties inconsistent in any respect with the Participant’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect on the date of the Change in Control Event, or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities;

 

(ii)                              any failure by the Company to reappoint the
Participant to a position held by the Participant on the date of the Change in
Control Event, except as a result of the termination of the Participant’s
employment by the Company for Cause or Total Disability, the death of the
Participant, or the termination of the Participant’s employment by the
Participant other than for Good Reason;

 

(iii)                          reduction by the Company in the Participant’s
base salary in effect on the date hereof or as the same may be increased from
time-to-time;

 

(iv)                          elimination by the Company of any cash incentive
or other cash bonus compensation plan, without providing substantially
equivalent substitutes therefor, or (B) any modification of the terms thereof,
that would (in the case of either clause (A) or (B)) substantially diminish (in
the aggregate, taking into

 

25

--------------------------------------------------------------------------------


 

consideration changes in salary, etc.) the aggregate amount of the base salary
and cash incentive or other cash bonus and equity incentives or other
equity-based compensation that is reasonably expected to be earned by the
Participant during any calendar year from the aggregate amount that would
reasonably have been expected to be earned by the Participant, assuming the
maintenance of the cash incentive or cash bonus compensation plan or plans in
effect on the date of the Change in Control Event;

 

(v)                              elimination by the Company of any equity
incentive or other equity-based compensation plan, without providing
substantially equivalent substitutes therefor, or (B) any modification of the
terms thereof that would (in the case of either clause (A) or (B)) substantially
diminish (in the aggregate, taking into consideration changes in salary, etc.)
the aggregate amount of the base salary, cash incentive or cash bonus and equity
incentive or other equity-based compensation that is reasonably expected to be
earned by the Participant during any calendar year from the aggregate amount
that would reasonably have been expected to be earned by the Participant,
assuming the maintenance of the equity incentive or other equity-based
compensation plan or plans in effect on the date of the Change in Control Event.

 

(vi)                          the taking of any action by the Company (including
the elimination of benefit plans without providing substitutes therefor or the
reduction of the Participant’s benefits thereunder) that would substantially
diminish the aggregate value of the Participant’s other fringe benefits,
including the executive benefits and perquisites, from the levels in effect
prior to the date of the Change in Control Event;

 

(vii)                      the Company provides written notice to the
Participant that the Participant will be based at any office or location which
increases the distance from the Participant’s home to the office location by
more than 35 miles from the distance in effect as of the date of the Change in
Control Event; and

 

(viii)                  any failure by the Company to require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place;

 

which condition in any event under (1)-(8) is not cured within twenty (20) days
after written notice to the Company from the Participant.  Participant shall
provide notice of intent to terminate employment citing Good Reason not later
than thirty (30) business days after an initial occurrence of a condition that
Participant purports to constitute Good Reason, which termination shall be
effective no later than twenty-one (21) days thereafter, unless otherwise cured.

 

26

--------------------------------------------------------------------------------


 

(s)                                “Incentive Stock Option” means an Option
which is intended, as evidenced by its designation, as an incentive stock option
within the meaning of Section 422 of the Code, the award of which contains such
provisions and is made under such circumstances and to such persons as may be
necessary to comply with that section.

 

(t)                                 “Nonqualified Stock Option” means an Option
that is designated as a Nonqualified Stock Option and shall include any Option
intended as an Incentive Stock Option that fails to meet the applicable legal
requirements thereof.  Any Option granted hereunder that is not designated as an
incentive stock option shall be deemed to be designated a Nonqualified Stock
Option under this Plan and not an incentive stock option under the Code.

 

(u)                              “Option” means an option to purchase Common
Stock granted under this Plan.  The Committee shall designate any Option granted
to an Eligible Employee as a Nonqualified Stock Option or an Incentive Stock
Option.

 

(v)                              “Participant” means an Eligible Employee who
has been granted an Award under this Plan.

 

(w)                          “Performance Award” means an Award granted pursuant
to Section 4A of the Plan of a contractual right to receive Common Stock or a
fixed or variable amount of cash (as determined by the Committee) upon the
achievement, in whole or in part, of the applicable Performance Criteria.  A
grant of Restricted Stock Awards or Stock Unit Awards may be designed to qualify
as Performance Awards.

 

(x)                              “Performance Criteria” means the objectives
established by the Committee for a Performance Period pursuant to Section 4A.3
of the Plan for the purpose of determining the extent to which an Award of
Performance Awards has been earned.

 

(y)                              “Performance Period” means the period of no
less than one year selected by the Committee during which performance is
measured for the purpose of determining the extent to which an Award of
Performance Awards has been earned.

 

(z)                               “Personal Representative” means the person or
persons who, upon the disability or incompetence of a Participant, shall have
acquired on behalf of the Participant, by legal proceeding or otherwise, the
power to exercise the rights or receive benefits under this Plan and who shall
have become the legal representative of the Participant.

 

(aa)                        “Plan” means this 2016 Stock Incentive Plan, as it
may be amended from time to time.

 

(bb)                      “Restricted Shares” or “Restricted Stock” means shares
of Common Stock awarded to a Participant under this Plan, subject to payment of
such consideration, if any, and such conditions on vesting (which may include,
among others, the passage of time, specified performance objectives or other
factors) and such transfer and other restrictions as are established in or
pursuant to this Plan and the related Award Agreement, for so long as such
shares remain unvested under the terms of the applicable Award Agreement.

 

27

--------------------------------------------------------------------------------


 

(cc)                        “Restricted Stock Unit” means a Stock Unit subject
to such conditions on vesting and payout as the Committee may determine.

 

(dd)                    “Retirement” means retirement from active service as an
employee or officer of the Company on or after attaining age 65.

 

(ee)                        “Rule 16b-3” means Rule 16b-3 as promulgated by the
Commission pursuant to the Exchange Act, as amended from time to time.

 

(ff)                          “Stock Unit” means a bookkeeping entry that serves
as a unit of measurement relative to a share of Common Stock for purposes of
determining the payment of the Stock Unit grant.  Stock Units are not
outstanding shares of Common Stock and do not entitle a grantee to any dividend,
voting or other rights in respect of any Common Stock.  Stock Units may,
however, by express provision in the applicable Award Agreement, entitle a
Participant to dividend equivalent rights, credited in the form of cash or
additional Stock Units, as determined by the Committee.  Stock Units are payable
in shares of Common Stock.

 

(gg)                      “Subsidiary” means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation.

 

(hh)                      “Total Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code and such other
disabilities, infirmities, afflictions or conditions as the Committee by
rule may include.

 

 

 

28

--------------------------------------------------------------------------------